 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                       DISTRICT OF NEVADA
 5                                                  ***
 6    UNITED STATES OF AMERICA,                           Case No. 2:19-cr-00216-JAD-BNW-1
 7                          Plaintiff,
            v.                                            ORDER
 8
      ORLANDIS WELLS, M.D.,
 9
                            Defendant.
10

11          Before the court is defendant, Dr. Wells, renewed motion for return of property under Fed.

12   R. Crim. P 41(g). ECF No. 23. Dr. Wells moves for the return of his cellular phone based on the

13   government’s representations it would be returned to him within 30 days of the date the

14   government filing its status report. ECF No. 20. More than 30 days have elapsed since that date

15   (October 7, 2019). Therefore, the government is ordered to return Dr. Wells cellular phone by the

16   close of business on Friday, November 15, 2019 or file a status report indicating why it has not

17   complied with its previous representations.

18

19          DATED: November 12, 2019

20

21                                                        BRENDA WEKSLER
                                                          UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
